Citation Nr: 1011812	
Decision Date: 03/30/10    Archive Date: 04/07/10

DOCKET NO.  09-23 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for an acquired psychiatric disorder, to include 
post traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision of the 
Albuquerque, New Mexico Department of Veterans' Affairs (VA) 
Regional Office (RO). 

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans' Law Judge in January 2010.  A 
transcript of that hearing has been associated with the 
claims file.

The issue of service connection for an acquired psychiatric 
disorder, to include PTSD, is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A March 2006 RO decision denied service connection for 
PTSD, finding that there was no credible supporting evidence 
that the claimed in service stressors actually occurred.

2.  The evidence added to the record since the March 2006 RO 
decision was not previously submitted to agency decision 
makers, is not cumulative or redundant and, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim 
for service connection for an acquired psychiatric disorder, 
to include PTSD.


CONCLUSIONS OF LAW

1.  The March 2006 RO decision that denied service connection 
for PTSD was not appealed and thus became final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 3.104(a) (2009).

2.  New and material evidence having been received, the claim 
for service connection for an acquired psychiatric disorder, 
to include PTSD is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was 
signed into law on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. § 3.159 
(2009).  The legislation has eliminated the well-grounded 
claim requirement, has expanded the duty of VA to notify the 
Appellant and the representative, and has enhanced its duty 
to assist an appellant in developing the information and 
evidence necessary to substantiate a claim.  See generally 
VCAA.  

In this case, the Board finds that the RO has substantially 
satisfied the duties to notify and assist, as required by the 
VCAA.  To the extent that there may be any deficiency of 
notice or assistance, there is no prejudice to the Veteran in 
proceeding with this issue given the fully favorable nature 
of the Board's decision.  




1.  New and Material Evidence

Pertinent Laws and Regulations

A March 2006 RO decision denied service connection for PTSD 
finding that there was no credible supporting evidence that 
the claimed in service stressors actually occurred.  The 
Veteran did not appeal and the March 2006 RO decision is 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a) (2009).

If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is received with respect to that claim.  38 U.S.C.A. 
§ 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).

VA must review all of the evidence received since the last 
final decision in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  
For purposes of determining whether new and material evidence 
has been received to reopen a finally adjudicated claim, the 
recently submitted evidence will be presumed credible.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine continues to be binding precedent).

Analysis

The evidence of record at the time of the March 2006 RO 
decision included service treatment reports, service 
personnel records, treatment from a VA Vet Center, VA 
outpatient treatment reports, a statement from a VA 
psychiatrist and lay statements from the Veteran, his wife 
and sister.  Service treatment records reflect no findings of 
a psychiatric disorder or similar condition and do not 
indicate that the Veteran was exposed to enemy fire.  Service 
personnel records reflect that the Veteran served in Vietnam 
from January 1970 to September 1970, he participated in the 
Quang Nam province area of operations from January 1970 to 
September 1970 as well as in Operation Pickens Forest from 
July 1970 to August 1970, he received a rifle sharpshooter 
badge and his primary duty and military occupational 
specialty (MOS) during his time in Vietnam was a Supply 
Administration man/stock clerk.  

In a September 2005 statement, the Veteran's sister reported 
that, following his return from Vietnam, he was not the same 
as he had been before and had become demanding, deeply 
depressed, cruel, vicious, filled with anger and rage and was 
in tears discussing his nightmares.  The Veteran reported, in 
October 2005, that during his active service, he was 
stationed in the Quang Nam province in Vietnam from January 
1970 to September 1970, with exposure to enemy fire, dead 
bodies, shrapnel wounds and he was a sniper for three months 
in 1969.  In an October 2005 lay statement, the Veteran's 
wife noted his current PTSD symptomatology and reported that 
the Veteran had told to her that he killed people in active 
service.  

Treatment records from the VA Vet Center and VA outpatient 
treatment reports reflect that the Veteran was treated for 
and diagnosed with marital problems, adjustment disorder with 
mixed emotional features, PTSD, major depressive disorder, 
depressive disorder not otherwise specified, major depressive 
disorder versus generalized anxiety disorder and depression 
with PTSD symptoms.  In a March 2005 statement, the Veteran's 
treating psychiatrist at the VA diagnosed him with chronic, 
severe PTSD and depressive disorder and noted that the 
Veteran's military history included service in Vietnam, 
participation in Operation Phoenix for 6 months with exposure 
to mortar attacks and shrapnel wounds.  

The new evidence of record submitted after the March 2006 RO 
decision includes the Veteran's statements and testimony, a 
lay statement from the Veteran's wife, VA outpatient 
treatment reports, a letter from a VA physician, a copy of a 
Social Security Administration (SSA) letter, copies of 
service personnel records and treatise information about 
Operation Pickens Forest.  During a January 2010 hearing, the 
Veteran testified that he had two tours in Vietnam with the 
first tour involving his participation in Operation Phoenix, 
wherein he worked as a sniper and killed people.  He 
reported, however, that this first tour of duty ended early 
because he could no longer perform those duties and was 
shipped to the United States.  The Veteran also stated he 
went to Vietnam for a second tour, at which time he 
participated in Operation Pickens Forest in the Qui Nhon 
Valley, south east of Da Nang in July 1970 for about three 
weeks working as a squad member and rifleman.  The Veteran 
testified to being exposed to ambushes and fire fights during 
this time.  

An October 2006 lay statement from the Veteran's wife 
attested to the severity of the Veteran's current PTSD 
symptoms.  

The copies of service personnel records again note that the 
Veteran served in Vietnam from January 1970 to September 
1970, participated in the Quang Nam province area of 
operations and in Operation Pickens Forest, received a rifle 
sharpshooter badge and his MOS was a Supply Administration 
man/stock clerk.  

A letter from the Social Security Administration notified the 
Veteran of an award of disability benefits for which, he was 
considered to have become disabled in March 2005.  

VA outpatient treatments reports reflect that the Veteran was 
treated for and diagnosed with PTSD, depressive disorder, 
major depressive disorder and depression/PTSD.  In a December 
2009 letter, the Veteran's treating psychiatrist at the VA 
diagnosed him with chronic, severe PTSD and depressive 
disorder and noted that the Veteran's military history 
included service in Vietnam, participation in Operation 
Phoenix for 6 months with exposure to mortar attacks and 
shrapnel wounds.  

Treatise information was submitted regarding Operation 
Pickens Forest which took place in the Quang Nam province of 
Vietnam and involved campaigns which engaged in enemy fire 
and attacks.  

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) noted that new evidence could be sufficient to 
reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
Veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  Id. at 1363.

The Board finds that the newly received evidence, when 
considered in conjunction with the previous evidence of 
record, presents a more complete picture of the origin of the 
Veteran's PTSD and relates to an unestablished fact regarding 
a his in-service stressors to substantiate the Veteran's 
claim for service connection for an acquired psychiatric 
disorder, to include PTSD.  In this regard, the newly 
received evidence includes the Veteran's testimony and 
treatise information supporting the Veteran's contentions of 
his in-service stressor.  Specifically, the Veteran's 
testimony and additional treatise information regarding 
Operation Pickens, which the Veteran's service personnel 
records confirm his participation in, supports his 
contentions that he participated in operations which exposed 
him to enemy fire and were not of record previously.  The 
evidence is not considered cumulative or redundant of the 
evidence of record at the time of the final March 2006 RO 
decision, and furnishes a reasonable possibility of 
substantiating the Veteran's claim for service connection for 
an acquired psychiatric disorder, to include PTSD.  
Therefore, the Veteran's claim for service connection for an 
acquired psychiatric disorder, to include PTSD, is reopened.  
See 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been received, service 
connection for an acquired psychiatric disorder, to include 
PTSD, is reopened, and is granted to this extent only.





REMAND

The determination that the claims are reopened does not end 
the inquiry.  Rather, the claim now must be considered on the 
merits.  However, the Board finds that there is a further VA 
duty to assist the Veteran in developing evidence pertinent 
to his claim for service connection for an acquired 
psychiatric disorder, to include PTSD.  38 U.S.C.A. § 5103A 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2009).  

In statements and testimony presented throughout the duration 
of the appeal, the Veteran has maintained that his currently 
diagnosed PTSD is related to his active service.  In an 
October 2005 statement, the Veteran reported that during his 
active service, that he was assigned to small unit supply 
administration with the 1st 8" Howitzer Battery, 1st Marine 
Division in Quang Nam province, Vietnam, from January 1970 to 
September 1970.  In this statement the Veteran also reported 
experiences, including:  traveling deep into the Viet Cong 
territory; receiving fire; watching supply trucks being blown 
up; witnessing rocket fire; seeing wounded and dead bodies on 
the road; receiving shrapnel in both legs; and participating 
in the Phoenix program for three months in 1969.  

During a January 2010 hearing, the Veteran testified that he 
had two tours in Vietnam with the first tour involving his 
participation in Operation Phoenix, wherein he worked as a 
sniper and killed people.  He reported, however, that this 
first tour of duty ended early because he could no longer 
perform those duties and was shipped to the United States.  
The Veteran also stated he went to Vietnam for a second tour 
and participated in Operation Pickens Forest in July 1970 for 
about three weeks, in the Qui Nhon Valley, southeast of Da 
Nang, working as a squad member and rifleman.  The Veteran 
testified to being exposed to ambushes and fire fights during 
this time.  

In a September 2005 statement, the Veteran's sister reported 
that following his return from Vietnam, he was not the same 
as he had been before and had become demanding, deeply 
depressed, cruel and vicious, filled with anger and rage and, 
at times, was in tears discussing his nightmares.  In October 
2005 and October 2006 lay statements, the Veteran's wife 
attested to his current PTSD symptomatology and stated that 
he had told to her that he killed people during his active 
service.  

Service treatment records reflect no findings of a 
psychiatric disorder or similar condition and do not indicate 
that the Veteran was exposed to enemy fire.  

Service personnel records reflect that the Veteran served in 
Vietnam from January 1970 to September 1970, he participated 
in the Quang Nam province area of operations from January 
1970 to September 1970 as well as in Operation Pickens Forest 
from July 1970 to August 1970, he received a rifle 
sharpshooter badge and his primary duty or MOS during his 
time in Vietnam was a Supply Administration man/stock clerk.  

VA Vet Center records and VA outpatient treatment reports 
from July 1986 to December 2009 reflect that the Veteran was 
initially treated for and diagnosed with marital problems and 
adjustment disorder with mixed emotional features in July 
1986 and was subsequently treated for and diagnosed with 
PTSD, major depressive disorder, depressive disorder not 
otherwise specified, depression/PTSD major depressive 
disorder versus generalized anxiety disorder and depression 
with PTSD symptoms.  In a July 1986 Vet Center treatment 
record, the Veteran reported that he sustained gun shot 
wounds and shrapnel wounds in service, received a purple 
heart and was hospitalized for 14 months in the Beauford 
Naval Hospital.  The Veteran was hospitalized for PTSD and 
major depressive disorder in March 2005 and from May 2005 to 
July 2005.  In March 2005 and December 2009 letters, the 
Veteran's treating psychiatrist at the VA diagnosed him with 
chronic, severe PTSD and depressive disorder and noted that 
the Veteran's military history included service in Vietnam, 
wherein he participated in Operation Phoenix for 6 months as 
a sniper and experienced mortar attacks and shrapnel wounds.  
The VA psychiatrist found that the Veteran experienced severe 
combat-related PTSD symptoms in spite of continued treatment.  

Treatise information regarding Operation Pickens Forest 
indicates that this operation took place in the Quang Nam 
province of Vietnam and involved campaigns which engaged in 
enemy fire and attacks.  

The Board acknowledges that while the Veteran's unit was not 
involved in direct combat or a direct attack, the issue of 
the Veteran's reported secondary exposure to enemy fire and 
being around the threat of enemy fire, is a stressor for 
which is verified by the Veteran's assignments in Vietnam and 
the treatise information of record.  If the veteran's 
presence in areas of documented combat can be verified, this 
would be sufficient to find that he was exposed to combat 
stressors, even without the explicit documentation of his 
participation in specific historic events.  See Pentacost v. 
Principi, 16 Vet. App. 124 (2002).  Thus, the reported 
exposure to the threat of enemy fire while the Veteran was 
stationed in Vietnam which is supported by the Veteran's 
service records indicating his participation in Operation 
Pickens Forest from July 1970 to August 1970 and treatise 
information reflecting that the nature of this operation 
involved engaging in enemy fire and attacks, is sufficient to 
corroborate this reported in-service stressor, even though 
the evidence does not specifically reflect that the Veteran 
participated in direct combat.

The Board observes that while the Operation Pickens has been 
verified as an in-service stressor, no diagnosis of PTSD has 
been based on the Veteran's participation in this particular 
operation.  Therefore, in considering the evidence in service 
that the Veteran participated in Operation Pickens Forest 
from July 1970 to August 1970, the treatise information 
reflecting that the nature of this operation involved 
engaging in enemy fire and attacks, the post-service medical 
evidence of treatment for several psychiatric disabilities 
including major depressive disorder, PTSD and depression 
associated with PTSD and the Veteran's lay statements 
contending that his current psychiatric disability is due to 
his active service, the Board finds that a VA examination is 
necessary to obtain an opinion as to whether the Veteran has 
a current psychiatric disability which is related to or 
caused by his military service.  38 C.F.R. § 3.159(c)(4); 
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Locklear 
v. Nicholson, 20 Vet. App. 410 (2006).  

The Board notes that the March 2005 and December 2009 letters 
from the Veteran's treating psychiatrist at the VA reflect 
that the Veteran was provided a diagnosis of PTSD based on 
his military stressors related specifically to his 
participation in Operation Phoenix as a sniper with an 
experience of mortar attacks and shrapnel wounds, however, 
the Veteran's participation in Operation Phoenix has not been 
verified as a PTSD stressor.  The Board notes that in an 
October 2005 statement, the Veteran reported that he was 
assigned to small unit supply administration with the 1st 8" 
Howitzer Battery, 1st Marine Division in Quang Nam province, 
Vietnam, from January 1970 to September 1970 with 
experiences, including:  traveling deep into the Viet Cong 
territory; receiving fire; watching supply trucks being blown 
up; witnessing rocket fire; seeing wounded and dead bodies on 
the road; receiving shrapnel in both legs; and participating 
in the Phoenix program in 1969.  Therefore, the RO should 
attempt to verify this stressor.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should attempt to verify 
the Veteran's alleged in-service stressor 
of a participation in Operation Phoenix 
and exposure to enemy fire in Vietnam 
given his unit in Vietnam (the 1st 8" 
Howitzer Battery, 1st Marine Division) and 
the approximate dates he was in Vietnam as 
indicated by the service personnel records 
(January 1970 to September 1970) and, if 
any dates of service in Vietnam in 1969 
can be verified.  A request to the 
National Personnel Records Center (NPRC) 
and the United States Joint Services 
Research and Records Center (JSRRC) may be 
necessary.  

2.  Upon completion of the above in 
paragraph 1, to the extent possible, the 
RO/AMC should schedule the Veteran for a 
VA psychiatric examination by an 
appropriate specialist to determine the 
current nature and etiology of any 
psychiatric disorder found to be present; 
and to determine if the Veteran meets the 
diagnostic criteria for PTSD and, if so, 
whether such is linked to the verified in-
service stressful event, i.e., the 
Veteran's participation in Operation 
Pickens Forest in Vietnam while on active 
duty with exposure to enemy fire.  The 
RO/AMC must inform the VA examiner of the 
verified in-service stressful event, i.e., 
the Veteran's participation in Operation 
Pickens Forest in Vietnam while on active 
duty with exposure to enemy fire, and 
forward the claims file to that examiner 
for review in connection with the 
examination.  The examination report is to 
contain a notation that the examiner 
reviewed the claims file.  The psychiatric 
examination is to include a review of the 
Veteran's history and current complaints, 
as well as a comprehensive mental status 
evaluation and any tests deemed as 
necessary.

The examiner is asked to offer an opinion 
addressing the following questions:

a.  Does the Veteran meet the diagnostic 
criteria for PTSD as defined by the 
American Psychiatric Association's 
Diagnostic and Statistical Manual for 
Mental Disorders?  If so, is it at least as 
likely as not (50 percent or greater 
probability) that the Veteran's PTSD is 
causally linked to the verified in-service 
stressful event, i.e., the Veteran's 
participation in Operation Pickens Forest 
in Vietnam while on active duty with 
exposure to enemy fire?

b.  Has the Veteran developed an acquired 
psychiatric disorder other than PTSD and; 
if so, please specify the diagnosis (or 
diagnoses).  Is it at least as likely as 
not (50 percent or greater probability) 
that any current diagnosis of a psychiatric 
disorder, other than PTSD, had its onset 
during service; or, was such a disorder 
caused by any event or incident that 
occurred during service, to include the 
Veteran's participation in Operation 
Pickens Forest in Vietnam while on active 
duty with exposure to enemy fire?  

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.  "More likely" and "as 
likely" support the contended causal 
relationship; "less likely" weighs against 
a causal relationship.

A complete rationale must be given for any 
opinion expressed, and the foundation for 
all conclusions should be set forth.  The 
report of the examination should be 
associated with the claims file.

3.  After the development requested above 
has been completed to the extent possible, 
the record should again be reviewed.  The 
claim for service connection should be 
adjudicated.  If the benefits sought on 
appeal remain denied, the Veteran and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  The case should then be returned 
to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



 Department of Veterans Affairs


